DETAILED ACTION
This is final office action on the merits in response to the application filed on 06/24/2022. 
Claim 2, 5, 6, 12-19, 21, 24, 25 and 27 have been cancelled.
Claims 1, 3, 4, 7-11, 20, 22, 23, 26 and 28-35 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
Claim Objection:
Claim objection have been withdrawn based on amendment.
Rejection under 35 USC § 101:
101 rejection have been withdrawn based on amendment. 
Rejection under 35 USC § 103:
The examiner believes the amended feature of 1st GUI for selection and 2nd GUI for instruction to tapping contactless card would overcome the prior art. Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4, 7, 9, 11 28-31, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spodak et al. (US 20130200999 A1; hereinafter, "Spodak") and further in view of Ali et al. (US 20180089677 A1; hereinafter, "Ali") and Brickell et al. (US 20160275492 A1; hereinafter, "Brickell").
With respect to claim 1 and 28:
Spodak teaches:
a processor circuit; a near-field communication (NFC) interface; a wireless interface; a display; and a memory storing instructions which when executed by the processor circuit, cause the processor circuit. (Referring to FIG. 1, an exemplary system is depicted with a mobile device 100 and a universal card 110. The mobile device 100 can be any number of devices, including a cell phone, a PDA, an iPod, a tablet computer, an NFC-specialized device, or any other type of mobile device. An NFC-specialized device is a device that provides for the user to be able to communicate with NFC terminals, such as making a contactless payment, and would also provide a user with a user interface for interacting with an NFC-enabled universal card. The mobile device 100 may include any number of components, such as a processor 101, memory 102, a power source 103, a user interface 104, and a s00hort range transceiver 106. See at least [0044], Fig. 1)
determine, by an application operable on the processor circuit, a first user with which to share transaction card information based on a user selection in a first graphical interface (GUI) presented on the display by the application, the transaction card information comprising a number associated with an account of a second user associated with the mobile device, and the transaction card information configured to enable performance of one or more transactions with a contactless card associated with the first user. (At block 3104, a determination can be made whether the universal card is paired with the appropriate mobile device. The e-wallet application 105 can also be used to program the universal card 110 by allowing the user to select a traditional card for the universal card to emulate. The universal card 110 can be configured to emulate any number of traditional cards, including credit cards, debit cards, drivers' licenses, transportation passes, building access cards, and any other types of cards. See at least Paragraph [0047][0179])
detect, by the NFC interface, the contactless card based on the contactless card coming within a range of the mobile device and in response to tapping the contactless card to the display. (The mobile device 2220 and the universal card 2230 can be connected by way of a short range communication link, such as an NFC link or a Bluetooth link. See at least Paragraph [0143])
perform, by the NFC interface, and NFC communication exchange to send at least the transaction information, the one or more restrictions, or both to the contactless card. (At block 2407, the mobile device can send the proxy card data to the universal card. As described above, a universal card can be configured to emulate a key card. While the key card terminal 3003 is depicted in FIG. 30A as controlling the door 3001, a key card can also be associated in other access-restricted situations. At block 3302, the universal card can store the medical information in a secure element of the universal card. Storing the medical information in a secure element will decrease the chance that the medical information can be retrieved by an unauthorized user. At block 3303, the user can authorize medical information to be accessible to medical personnel. The authorization can be authorization for a particular medical provider, such as a certain doctor's officer, authorization for a particular group of medical providers. See at least Paragraph [0149] [0171]-[0176] [0192])
communicate, by the application, to a server the transaction card information and[…], the server associated with a provider of the transaction card information, and the […] to direct the server to enforce against the one or more transactions. (The mobile device 2220 can send 2261 proxy card data, including an indication of the proxy card and an indication of the selected card account, to the proxy card server 2210. The proxy card server 2210 can return 2262 an acknowledgement that the proxy card data was received. The mobile device 2220 can also transmit 2263 proxy card data, including an indication of the proxy card and an indication of the selected card account, to the universal card 2230. See at least Paragraph [0143])
receive, by the application and from the contactless card, a confirmation that the transaction card information is successfully shared with the contactless card. (At block 3111, an indication can be made that the universal card has been successfully configured to emulate a key card. The indication can be a light on the universal card, a sound made by the universal card or the mobile device, a message on a display of the mobile device, and the like. See at least Paragraph [0180])

Spodak does not teach the following limitations,
However, Ali teaches:
determine, by the application and based on user selections, one or more restrictions to apply to usage of the transaction card information when shared with […] associated with the first user. (For example, if the card holder is a parent of three children, the card holder can identify a user class as “child” and designate certain restrictions for usage of the card for this designated class that are associated with one or more transaction codes 206. See at least Paragraph [0046]).
wherein the one or more restrictions comprises a monetary amount set for the transaction card information to perform the one or more transactions, a location to perform the one or more transactions, a device restriction to limit use of the transaction card information to the […], or a combination thereof. (For example, a parent can authorize one or more children to use the parent's credit card. The parent can set the limit that each child can spend, the time limit for the children to use the credit card and the location where the card can be used. See at least Paragraph [0013]). 
communicate, by the application via the wireless interface, to the server […] the one or more restrictions. (The credit controller 202 receives credit card information from a card holder through the card holder portal 204. The credit card information includes one or more credit cards of the card holder and a set of transaction controls. See at least Paragraph [0041]). 
Ali disclosed a system that a card holder can provide a transaction code to another person to make transaction on the card holder’s credit card, and certain limit can be set for the transaction code. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spodak’s system with more limit settings as taught by Ali, it would be merely design choice to add different limit settings.

Spodak in view of Ali does not teach present, by the application, an indication to tap the contactless card to the display, the indication presented on the display in a second GUI. 
However, Brickell teaches present, by the application, an indication to tap the contactless card to the display, the indication presented on the display in a second GUI. (For example, the digital wallet application 115 may display an instruction on the user interface 116 that reads “please tap the payment card you selected for use in this transaction.” In another example, the user computing device 110 displays an instruction that reads “please tap a payment card for use in this transaction.” In an example, the digital wallet application 115 and/or the user computing device 110 may display more detailed instructions that would enable a user 101 to understand how to tap a payment card to the user computing device 110. See at least Paragraph [0020] [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as discloses by Spodak in view of Ali to display instruction with the feature as taught by Brickell to improve user experience.
Claim 28, a method with the same scope as claim 1, is rejected.
With respect to claim 3 and 29:
Spodak further teaches 
determine, by the application, an approval to share the transaction card information based on a user input. (At block 3107, the user can be prompted to enter authentication information into the mobile device. For example, the user may be prompted to enter a PIN or a password into the mobile device. In another example, the user may be prompted to provide a fingerprint or speak one or more words for biometric authentication. See at least Paragraph [0180])
and initiate, by the application, the communication of the transaction card information with the contactless card based on the detection of the contactless card and the approval. (if, at block 3108, the authentication information provided is determined to be valid, then, at block 3110, the universal card can be configured to emulate the key card. See at least Paragraph [0180])
Claim 29, a method with the same scope as claim 3, is rejected.
With respect to claim 4 and 30:
Brickell further teaches wherein the display device is configured to present a virtual contactless card as the indication in the second GUI. (For example, the digital wallet application 115 may display an instruction on the user interface 116 that reads “please tap the payment card you selected for use in this transaction.” In another example, the user computing device 110 displays an instruction that reads “please tap a payment card for use in this transaction.” In an example, the digital wallet application 115 and/or the user computing device 110 may display more detailed instructions that would enable a user 101 to understand how to tap a payment card to the user computing device 110. See at least Paragraph [0020] [0095]).
Claim 30, a method with the same scope as claim 4, is rejected.
With respect to claim 7 and 31:
Spodak further teaches wherein the one or more restrictions further comprises a time limit restriction including an amount time the transaction card information is enabled for use by the contactless card. (A universal card can be used as a key card with time restrictions. In one embodiment, the universal card could be used by military personnel to access secure areas in a military facility but only allow the user of the universal card to have access to certain areas of the military facility at certain times. See at least Paragraph [0190])
Claim 31, a method with the same scope as claim 7, is rejected.
With respect to claim 9 and 33:
Spodak further teaches 
the transaction card information further comprising a name associated with the account, an expiration date associated with the account, and a Card Verification Value (CVV) number associated with the account. (The e-wallet application 105 allows the user to input information about traditional cards for storage in the memory 102. Information about traditional cards can include an account name, an account number, an expiration date, a card verification value 2 (CVV2), the image of the traditional card, the information which would be stored on the magnetic stripe of the traditional card, and any other information necessary to emulate the card. See at least Paragraph [0046])
and the processor circuit to encrypt the transaction card information with a public key prior to sharing the transaction card information with the contactless card. (The medical information can be encrypted either by the mobile device. Notwithstanding the foregoing, it should be clear to a person skilled in the art that radio interfaces 120, 410, 430, 450, 510, and 520 may be subject to eavesdropping or other intrusive information breaches can be protected by data encryption technologies public key, private key and other known and standard methods of radio protection. See at least Paragraph [0068][0195])
Claim 33, a method with the same scope as claim 9, is rejected.
With respect to claim 11 and 35:
Spodak further teaches the processor circuit to communicate with at least one of the server and the first user device to determine the public key to encrypt the transaction card information, wherein the public key is associated with the contactless card and the account. (In such a scheme, a one-time unique encryption key can be derived for each transaction, and the key can be generated from a master base derivation key (BDK) shared by both the encrypting entity and the decrypting entity. See at least Paragraph [0128])
Claim 35, a method with the same scope as claim 11, is rejected.
Claim 8, 20, 22-23, 26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spodak et al. (US 20130200999 A1; hereinafter, "Spodak"), and further in view of Ali et al. (US 20180089677 A1; hereinafter, "Ali") and Brickell et al. (US 20160275492 A1; hereinafter, "Brickell") and Mueller (US 20130218766 A1; hereinafter, "Mueller").
With respect to claim 8 and 32:
Spodak further teaches comprising an input device coupled with the processor circuit, the communications interface, and the memory, input device to receive a user input […]. (The mobile device 100 can be any number of devices, including a cell phone, a PDA, an iPod, a tablet computer, an NFC-specialized device, or any other type of mobile device. The mobile device 100 may include any number of components, such as a processor 101, memory 102, a power source 103, a user interface 104, and a short range transceiver 106. Memory 102 can be any type of computer storage media in the form of volatile and/or nonvolatile memory such as read only memory (ROM) and random access memory (RAM). See at least Paragraph [0044] and Fig. 1)

Spodak in view of Ali and Brickell does not teach a user input identifying at least one of an identifier of the first user, a telephone number associated with the first user, and an email address associated with the first user, and the application, operable on the processor circuit, to determine the first user device associated with the first user to share the transaction card information based on the user input. However, 
Mueller teaches a user input identifying at least one of an identifier of the first user, a telephone number associated with the first user, and an email address associated with the first user, and the application, operable on the processor circuit, to determine the first user device associated with the first user to share the transaction card information based on the user input. (An example of a pre-established relationship may include but is not limited to having user 1's email address or phone number or having a connection through another type of database or system (social media, work contact database, etc.). These ways include but are limited to sending a message to User 2 through the application or short message text. See at least Paragraph [0065][0079]). Mueller disclose a mobile transaction system. It would have been obvious to one of ordinary still in the art to include in the system of Spodak in view of Ali and Brickell the ability to communicating with other user device by means of email address or phone number as taught by Mueller since the claimed invention is merely a combination of old elements of identifying other user using contact information, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 32, a method with the same scope as claim 8, is rejected.
With respect to claim 20:
Spodak teaches:
determine, by an application operable on the processor, a contactless card associated with the first user […] and to share transaction card information, the transaction card information comprising a number associated with an account of a second user, and the transaction card information capable for use to perform one or more transactions. (At block 3104, a determination can be made whether the universal card is paired with the appropriate mobile device. The e-wallet application 105 can also be used to program the universal card 110 by allowing the user to select a traditional card for the universal card to emulate. The universal card 110 can be configured to emulate any number of traditional cards, including credit cards, debit cards, drivers' licenses, transportation passes, building access cards, and any other types of cards. The confidential traditional card data in the secure element 119 can include any information necessary to emulate the VISA credit card and the DISCOVER credit card, such as an account number, a card number. See at least Paragraph [0047][0106][0179])
detect, by the NFC interface, the contactless card based on the contactless card coming within a range of the mobile device and in response to tapping the contactless card to the display. (The mobile device 2220 and the universal card 2230 can be connected by way of a short range communication link, such as an NFC link or a Bluetooth link. See at least Paragraph [0143])
perform, by the NFC interface, and NFC communication exchange to send at least the transaction information, the one or more restrictions, or both to the contactless card. (At block 2407, the mobile device can send the proxy card data to the universal card. As described above, a universal card can be configured to emulate a key card. While the key card terminal 3003 is depicted in FIG. 30A as controlling the door 3001, a key card can also be associated in other access-restricted situations. At block 3302, the universal card can store the medical information in a secure element of the universal card. Storing the medical information in a secure element will decrease the chance that the medical information can be retrieved by an unauthorized user. At block 3303, the user can authorize medical information to be accessible to medical personnel. The authorization can be authorization for a particular medical provider, such as a certain doctor's officer, authorization for a particular group of medical providers. See at least Paragraph [0149] [0171]-[0176] [0192]). It would be obvious such communication is happen in response of detected NFC and connected via NFC.
communicate, by the application, […] and an indication that the transaction card information is shared with the contactless card to a server associated with a banking system. (A user can make a selection on the mobile device 2220 to complete a transaction using the universal card 2230 as a proxy card and a selection of the card account that will be used in the transaction. The mobile device 2220 can send 2261 proxy card data, including an indication of the proxy card and an indication of the selected card account, to the proxy card server 2210. See at least Paragraph [0143])
receive, from the contactless card, a confirmation that the transaction card information was successfully shared with the computing device. (At block 3111, an indication can be made that the universal card has been successfully configured to emulate a key card. The indication can be a light on the universal card, a sound made by the universal card or the mobile device, a message on a display of the mobile device, and the like. See at least Paragraph [0180])

Spodak does not teach receive, via an input device, a user selection of an identifier of a first user, a telephone number associated with the first user, an email address associated with the first user, or any combination thereof, wherein the identifier, the telephone number, the email address or the combination thereof are presented in a first graphical user interface (GUI) display on a display device. However, 
Mueller teaches receive, via an input device, a user selection of an identifier of a first user, a telephone number associated with the first user, an email address associated with the first user, or any combination thereof, wherein the identifier, the telephone number, the email address or the combination thereof are presented in a first graphical user interface (GUI) display on a display device. (An example of a pre-established relationship may include but is not limited to having user 1's email address or phone number or having a connection through another type of database or system (social media, work contact database, etc.). These ways include but are limited to sending a message to User 2 through the application or short message text. See at least Paragraph [0065][0079]). Mueller disclose a mobile transaction system. It would have been obvious to one of ordinary still in the art to include in the system of Spodak the ability to communicating with other user device by means of email address or phone number as taught by Mueller since the claimed invention is merely a combination of old elements of identifying other user by contact information, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Spodak in view of Muller does not teach the following limitations, However, 
Ali teaches:
receive, by the application, a user selection of one or more restrictions to apply to usage of the transaction card information when shared with the device associated with the contactless card. (For example, if the card holder is a parent of three children, the card holder can identify a user class as “child” and designate certain restrictions for usage of the card for this designated class that are associated with one or more transaction codes 206. See at least Paragraph [0046]). 
wherein the one or more restrictions comprises a monetary amount set for the transaction card information to perform the one or more transactions by the first user device, a location in which the transaction card information is used for to perform the one or more transactions, a device restriction to limit use of the transaction card information to the first user device, or a combination thereof. (For example, a parent can authorize one or more children to use the parent's credit card. The parent can set the limit that each child can spend, the time limit for the children to use the credit card and the location where the card can be used. See at least Paragraph [0013]).
communicate, the one or more restrictions […] to a server. (The credit controller 202 receives credit card information from a card holder through the card holder portal 204. The credit card information includes one or more credit cards of the card holder and a set of transaction controls. See at least Paragraph [0041]). 
Ali disclosed a system that a card holder can provide a transaction code to another person to make transaction on the card holder’s credit card, and certain limit can be set for the transaction code. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Spodak in view of Muller with more limit settings as taught by Ali, it would be merely design choice to add different limit settings.

Spodak in view of Muller and Ali does not teach present, by the application, an indication to tap the contactless card to the display, the indication presented on the display in a second GUI. 
However, Brickell teaches present, by the application, an indication to tap the contactless card to the display, the indication presented on the display in a second GUI. (For example, the digital wallet application 115 may display an instruction on the user interface 116 that reads “please tap the payment card you selected for use in this transaction.” In another example, the user computing device 110 displays an instruction that reads “please tap a payment card for use in this transaction.” In an example, the digital wallet application 115 and/or the user computing device 110 may display more detailed instructions that would enable a user 101 to understand how to tap a payment card to the user computing device 110. See at least Paragraph [0020] [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as discloses by Spodak in view of Muller and Ali to display instruction with the feature as taught by Brickell to improve user experience.
With respect to claim 22:
Spodak further teaches 
determine, an approval to share the transaction card information based on a user input. (At block 3107, the user can be prompted to enter authentication information into the mobile device. For example, the user may be prompted to enter a PIN or a password into the mobile device. In another example, the user may be prompted to provide a fingerprint or speak one or more words for biometric authentication. See at least Paragraph [0180])
initiate the NFC exchange of the transaction card information with the contactless card based on the detection of the contactless card and the approval. (if, at block 3108, the authentication information provided is determined to be valid, then, at block 3110, the universal card can be configured to emulate the key card. See at least Paragraph [0180])
With respect to claim 23:
Spodak further teaches:
detect, via the NFC interface, the contactless card placed on the display device presenting the virtual contactless card in the second GUI. (The mobile device 2220 and the universal card 2230 can be connected by way of a short range communication link, such as an NFC link or a Bluetooth link. See at least Paragraph [0143])
Brickell further teaches:
display, on the display device, a virtual contactless card in the second GUI. (For example, the digital wallet application 115 may display an instruction on the user interface 116 that reads “please tap the payment card you selected for use in this transaction.” In another example, the user computing device 110 displays an instruction that reads “please tap a payment card for use in this transaction.” In an example, the digital wallet application 115 and/or the user computing device 110 may display more detailed instructions that would enable a user 101 to understand how to tap a payment card to the user computing device 110. See at least Paragraph [0020] [0095]).
With respect to claim 26:
Spodak further teaches wherein the one or more restrictions further comprises a time limit restriction including an amount time the transaction card information is enabled for use by the contactless card. (A universal card can be used as a key card with time restrictions. In one embodiment, the universal card could be used by military personnel to access secure areas in a military facility but only allow the user of the universal card to have access to certain areas of the military facility at certain times. See at least Paragraph [0190])
Claim 10 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spodak et al. (US 20130200999 A1; hereinafter, "Spodak"), and further in view of Ali et al. (US 20180089677 A1; hereinafter, "Ali") and Brickell et al. (US 20160275492 A1; hereinafter, "Brickell") and Park et al. (US 20170185991 A1; hereinafter, "Park").
With respect to claim 10 and 34:
Spodak in view of Ali and Brickell does not teach wherein the number associated with the account is a virtual number to share in a single instance with the device. However, Park teaches wherein the number associated with the account is a virtual number to share in a single instance with the device. (Moreover, in relation to a payment method using one-time payment information, a mobile terminal generates one-time payment information including a token that is a one-time virtual card number and an authentication value linked to a payment time and transmits the generated one-time payment information to a POS terminal. See at least Paragraph [0075]). Mueller disclose a mobile transaction system. It would have been obvious to one of ordinary still in the art to include in the system of Spodak in view of Ali and Brickell the ability of one-time virtual card number as taught by Park to use a one-time payment information to improve security.
Claim 34, a method with the same scope as claim 10, is rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685